Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 1 of 10 PageID 34




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

CEDRIC SHANARD BRUCE,

                  Plaintiff,

v.                                              Case No. 5:20-cv-581-Oc-39PRL

MICHAEL CARVAJAL, et al.,

                 Defendants.
_______________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Cedric Bruce, a federal prisoner, initiated this action by filing

a pro se Civil Rights Complaint under 42 U.S.C. § 1983 (Doc. 1; Compl.), along

with a declaration (Doc. 2; Pl. Dec.), a motion to proceed as a pauper (Doc. 3)

and a motion for appointment of counsel (Doc. 4). Plaintiff asserts prison

officials denied him equal protection under the Fifth Amendment by

fabricating inmates’ PATTERN scores in determining whether they qualify for

home confinement under the CARES Act.1 See Compl. at 3, 4; Pl. Dec. at 1.




      1 The “CARES Act” refers to the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). Plaintiff does not say
what “PATTERN” stands for, though he explains each inmate’s score is
calculated based on his responses to questions about prior criminal history,
age, sex, disciplinary infractions, educational background, and other similar
topics. See Pl. Dec. at 1. According to Attorney General Barr, this score is one
of many factors prison officials may consider in determining whether an
inmate should be granted home confinement. See Attorney General Barr’s
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 2 of 10 PageID 35




Notably, Plaintiff does not allege his own PATTERN score was manipulated or

fabricated. Rather, he claims prison officials alter the scores so that “cherished,

favored[,] or adored inmates,” such as Michael Cohen, Paul Manafort, and two

Coleman-Low inmates, will qualify for transfer to home confinement. See

Compl. at 2, 3, 4; Pl. Dec. at 1. Plaintiff further contends there are “many

prisoners at . . . Coleman-Low, who deserve to be released,” see Pl. Dec. at 2,

but Defendants have “deliberately misinterpreted [Attorney General] Barr’s

guidance when processing inmates for a transfer to home confinement under

the CARES Act,” see Compl. at 4.

       As relief, Plaintiff seeks a preliminary injunction directing the Federal

Bureau of Prisons (BOP) to process inmates for transfer to home confinement

if they meet five criteria, which largely track the factors Attorney General Barr

identifies in his March 26, 2020 memo. See Compl. at 5. However, as opposed

to Attorney General Barr’s pronouncement that an inmate with a PATTERN

score above “minimum” should not receive priority treatment for home

confinement consideration, Plaintiff advocates an inmate with a “medium”

score or below should be eligible. Id. Cf. Attorney General Barr’s March 26,

2020    Memorandum       for   Director       of   Bureau   Prisons,   available   at

https://www.bop.gov/coronavirus/ (last visited Dec. 9, 2020).



March 26, 2020 Memorandum for Director of Bureau Prisons, available at
https://www.bop.gov/coronavirus/ (last visited Dec. 9, 2020).
                                          2
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 3 of 10 PageID 36




      The Prison Litigation Reform Act (PLRA) requires a district court to

dismiss a complaint if the court determines the action is frivolous, malicious,

or fails to state a claim on which relief may be granted. See 28 U.S.C. §

1915(e)(2)(B). With respect to whether a complaint “fails to state a claim on

which relief may be granted,” the language of the PLRA mirrors the language

of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts apply the same

standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.

1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to “naked

assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683 (11th Cir. 2001) (quotations and citations omitted).

      A court must liberally construe a pro se plaintiff’s allegations. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011). However, the duty of a court to construe pro se

                                        3
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 4 of 10 PageID 37




pleadings liberally does not require the court to serve as an attorney for the

plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th Cir.

2017) (citing GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th

Cir. 1998)).

          Plaintiff’s complaint is subject to dismissal under the PLRA because

he fails to “state a claim to relief that is plausible on its face.” See Iqbal, 556

U.S. at 678. As a preliminary matter, the Court notes that Plaintiff’s action,

if plausible, would not proceed under § 1983 because he is a federal prisoner

suing federal actors, not state actors. Civil rights actions against federal

actors proceed under Bivens,2 though district courts are guided by relevant

§ 1983 case law. See, e.g., Solliday v. Fed. Officers, 413 F. App’x 206, 209

(11th Cir. 2011). Importantly, Bivens claims are not coextensive with those

cognizable under § 1983. Indeed, since Bivens, the Supreme Court has

extended Bivens remedies in only two other contexts: gender discrimination

in the workplace and deliberate indifference to serious medical needs in

prison. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1854-55 (2017) (citing Davis v.

Passman, 442 U.S. 228 (1979); Carlson v. Green, 446 U.S. 14, 21 (1980)).




      2 In Bivens, the Supreme Court recognized an implied right of action for
damages against a federal agent who, acting under “color of his authority,”
violated the plaintiff’s Fourth Amendment right to be free from unreasonable
searches and seizures. Bivens v. Six Unknown Agents of the Federal Bureau
of Narcotics, 403 U.S. 388, 389, 397 (1971).
                                        4
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 5 of 10 PageID 38




      Because a Bivens action is meant to have a deterrent effect on federal

actors who violate an inmate’s constitutional rights, the appropriate remedy is

damages, not injunctive relief. See Carlson, 446 U.S. at 21 (recognizing Bivens

extends damages remedies against individuals). Accordingly, the proper

defendant in a Bivens action is the individual officer (or officers) who allegedly

deprived a federal inmate of his constitutional rights. A prisoner may not

maintain an action against the BOP or individual corrections employees in

their official capacities. Solliday, 413 F. App’x at 209 (“While a plaintiff may

bring a Bivens action against a federal officer in his individual capacity, a

plaintiff may not bring a Bivens action against a federal agency or a federal

officer acting in his official capacity.”). See also F.D.I.C. v. Meyer, 510 U.S. 471,

485 (1994) (declining to expand the category of Bivens defendants to include

federal agencies, in part because “the purpose of Bivens is to deter the officer”

(emphasis in original)).

      Assuming for the sake of argument that Plaintiff’s underlying claim is

cognizable under Bivens, his complaint is subject to dismissal for a number of

reasons. First, Plaintiff seeks solely injunctive relief, which is not available in

a Bivens action. See Compl. at 5. Regardless, the relief he seeks—an order

directing the BOP to transfer all qualifying inmates to home confinement—is

not one a district court may grant. This is because the BOP has exclusive

jurisdiction to decide where to house prisoners, including home confinement.

                                         5
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 6 of 10 PageID 39




See 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of law, a

designation of a place of imprisonment under this subsection is not reviewable

by any court.”);3 United States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir.

2020) (holding a district court lacks jurisdiction to grant a request for home

confinement under the Second Chance Act). See also McKune v. Lile, 536 U.S.

24, 39 (2002) (“It is well settled that the decision where to house inmates is at

the core of prison administrators’ expertise.”); Barfield v. Brierton, 883 F.2d

923, 936 (11th Cir. 1989) (“[I]nmates usually possess no constitutional right to

be housed at one prison over another.”).

      Second, Plaintiff’s claims against Defendants in their official capacities

are not cognizable under Bivens. See Solliday, 413 F. App’x at 209. Third,

Plaintiff names as Defendants the Director of the BOP and the Warden of

Coleman-Low solely because of the supervisory positions they hold. Under

Bivens, as under § 1983, a supervisory official may not be held liable for the

conduct of his subordinates. See Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th

Cir. 2003).

      Fourth, an inmate may not file an action to vindicate the rights of other

inmates. See Singleton v. Wulff, 428 U.S. 106, 114 (1976). This is precisely


      3 The sentencing court can recommend that a prisoner be placed in a
particular “type of penal or correctional facility,” but the decision whether to
place a prisoner in home confinement rests with the BOP. See 18 U.S.C. §
3621(b)(4)(B).
                                       6
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 7 of 10 PageID 40




what Plaintiff appears to be doing. He does not seek relief that is individual to

himself outside of a general declaration that Defendants’ conduct violated his

rights. See Compl. at 5. Rather, he seeks relief on behalf of “all inmates” who

may be eligible for home confinement. Id. Moreover, Plaintiff does not contend

prison officials improperly denied his request for home confinement. Indeed,

Plaintiff acknowledges he did not qualify based on his PATTERN score of “low.”

See Pl. Dec. at 1.

      Finally, even if Plaintiff challenges the BOP’s denial of his request for

home confinement, he admittedly did not exhaust his administrative remedies

before filing his complaint. See Compl. at 4. Plaintiff explains he did not

exhaust his administrative remedies because “[n]othing in the CARES Act or

Attorney General Barr’s Memorandum’s [sic] outline [an inmate’s] legal

obligation to administratively exhaust the [BOP’s] allegedly improper exercise

of authority.” Id. Plaintiff also contends exhaustion would be futile. Id.

      Plaintiff’s arguments are unavailing and contrary to statutory and case

law. The PLRA provides, “[n]o action shall be brought with respect to prison

conditions . . . until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of available administrative

remedies is “a precondition to an adjudication on the merits.” Bryant v. Rich,

530 F.3d 1368, 1374 (11th Cir. 2008). See also Jones v. Bock, 549 U.S. 199, 211

(2007). While “the PLRA exhaustion requirement is not jurisdictional[,]”

                                        7
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 8 of 10 PageID 41




Woodford v. Ngo, 548 U.S. 81, 101 (2006), “exhaustion is mandatory . . . and

unexhausted claims cannot be brought,” Pavao v. Sims, 679 F. App’x 819, 823

(11th Cir. 2017) (per curiam) (citing Jones, 549 U.S. at 211). The Supreme

Court has held “the PLRA . . . requires proper exhaustion,” which means a

prisoner must grieve his issues in compliance with the agency’s procedural

rules, so the agency has a “full and fair opportunity” to address a prisoner’s

issues on the merits. Woodford, 548 U.S. at 90, 93.

      “[F]ederal prisoners suing under Bivens . . . must first exhaust inmate

grievance procedures just as state prisoners” suing under § 1983 must do.

Porter v. Nussle, 534 U.S. 516, 524, 532 (2002) (“[T]he PLRA’s exhaustion

requirement applies to all inmate suits about prison life.”). See also O’Brien v.

Seay, 263 F. App’x 5, 8 (11th Cir. 2008) (recognizing the PLRA exhaustion

requirement applies to Bivens claims). To properly exhaust administrative

remedies, a federal prisoner must follow a multi-tiered process as set forth in

the BOP’s Administrative Remedy Program (ARP). See 28 C.F.R. §§ 542.13-

542.18. See also Okpala v. Drew, 248 F. App’x 72, 73 (11th Cir. 2007)

(explaining the process to exhaust administrative remedies under the ARP).

      Plaintiff concedes he did not first exhaust his administrative remedies.

Indeed, his request for home confinement was denied on November 23, 2020,

and he mailed his complaint on December 1, 2020. See Compl. at 4, 9, 11.

Plaintiff would have had no time to complete the BOP’s multi-tiered grievance

                                       8
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 9 of 10 PageID 42




process, and his subjective opinion that pursuing administrative remedies

would be “futile” is not a viable defense to the exhaustion requirement. See

Higginbottom v. Carter, 223 F.3d 1259, 1261 (11th Cir. 2000) (“[T]he

exhaustion requirement cannot be waived based upon the prisoner’s belief that

pursuing administrative procedures would be futile.”). As such, even if Plaintiff

had stated a viable claim under Bivens, the Court would lack jurisdiction to

consider it.

      For the reasons discussed, the Court will dismiss Plaintiff’s case without

prejudice subject to his right to pursue by separate action any plausible claims

for relief he may have after properly exhausting them.

      Accordingly, it is

      ORDERED:

      1.       This case is DISMISSED without prejudice.

      2.       The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

      DONE AND ORDERED at Jacksonville, Florida, this 11th day of

December 2020.




                                       9
Case 5:20-cv-00581-BJD-PRL Document 7 Filed 12/14/20 Page 10 of 10 PageID 43




Jax-6
c:
Cedric Shanard Bruce




                                    10
